Jackson, Chief Justice.
[John W. Hobbs made affidavit to foreclose a laborer’s lien on a saw-mill and turpentine works, against the Geor • .gia Lumber and Turpentine Company. The statement of the affidavit as to the making of a demand on the defend.ant was as follows:
“ Since two hundred and eighty-eight dollars became due, he demanded payment of the same of J. M. Stevens, general superintendent • of the Georgia Lumber and Turpentine Co., a corporation, and whose duty it is to settle with the laborers in and around said mill and turpentine works, who at the time (of) said demand, (refused and still ■refuses) to pay the same.”
Defendant filed a counter-affidavit. On motion, the ■ court dismissed the case, on the ground that it did not sufficiently appear in the affidavit that demand fpr payment was made of the owner, agent or lessee of defendant. .Plaintiff excepted.]